Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments	
Arguments filed 29 April 2022 have been fully considered, but are not persuasive with respect to the newly amended claims, in light of the Lowles reference. Applicant argues the Lowles reference cannot be applied to the newly claimed ‘display suggested word setting’ being enabled or disabled. Applicant specifically charges that “applying Lowles technique to disable the word list operations also disables the operations for determining spell checking, determining text replacement, and determining word prediction of intended user input”. The Office disagrees with applicant’s characterization of the Lowles teachings. Lowles makes it clear that such disabled features are exemplary of different types of “word lists”. Lowles at [0085] describes “predictive text is one application of custom word lists. Other applications include, for example, spell checking and word completion” [0061] makes it clear that spell check is done on the wordlist itself, not on the entered word as the user is typing. Further, Lowles operation may still be applied to claim 2’s subject matter, as claim 2 requires the determination of an active suggestion setting to either be enabled or disabled, and depending on that determination, the device then may either display suggestive characters (e.g., setting enabled) or forego displaying suggested characters (e.g., setting disabled). Where when the setting is enabled, the suggested strings may then be selected. The determination may still be made up and until the user is manually disabled the “word list operations”, which would be readily apparent to one of ordinary skill in the art. [0154] of applicant’s PG Pub discusses whether or not the word is shown, however, such disclosure does not indicate that the device still determines the sequence of characters or not, only that the user may turn off the suggestion feature.  As such, the Lowles reference is relevant to newly amended claims, for at least the reasons above and in the rejection below. 

Claim Objections
Claims 2, 7 and 12 are objected to because of the following informalities:  each recite “a input” which should be amended to “an input”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 6 (and similarly claims 11 and 16), the recitation of “in accordance with a determination that the respective probabilities associated with the concatenated sequence of characters exceeds the respective probabilities of the one or more suggested character strings, ceasing to display the one or more suggested character strings in the second area on the display” does not appear to be supported by the specification. While there is support that the sequence of characters must meet a probability threshold in order to be displayed, it is not definitive that the sequences being displayed will suddenly cease displaying based on not meeting that probability threshold. Clarification is required. 
Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2  (and similarly claims 7 and 12), the recitation “a set of one or more inputs…. Receiving….a input;” renders the claims ambiguous is this second input part of the set of inputs? Separate in time or location? Clarification is required.
Claims 3-6, 8-11, and 13-16 are rejected by default. 
Claims 2, 7, and 12 now recites the limitation " in the second area of the display ".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7-10, and 12-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rainsito (US 2006.0265648) in view of Lowles (US 2005.024635).
Regarding claim 2, Rainsito disclose:
An electronic device, comprising: a touch-sensitive surface; a display; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions (see Fig. 6; [0071-0073]; touch screen display 3; cpu; memory; application programs to be executed thereon) for: 
receiving, via the touch-sensitive surface, a set of one or more inputs; displaying, in a first area of the display, a sequence of characters corresponding to the set of one or more inputs; determining one or more suggested character strings based on the sequence of characters; displaying, in the second area of the display, the one or more suggested character strings based on the sequence of characters; receiving, via the touch-sensitive surface, a input; in response to receiving the input corresponding to the one or more suggested character strings: maintaining display of the sequence of characters corresponding to the set of one or more inputs; and ceasing to display the one or more suggested character strings in the second area on the display; and: maintaining display of the sequence of characters corresponding to the set of one or more inputs; and ceasing to display the one or more suggested character strings and the rejection graphical object in the second area on the display (see Fig. 11-12; [0086-0089]; one or more inputs (touch selection); first area with sequence of characters at 104; suggested character strings 132/133a determined and displayed in second area 110 based on one or more inputs; “a” input (touch on display) at Ldyn, corresponding to suggested character strings, maintaining the sequence of characters and ceasing to display suggested character strings 132/133a) 
Rainsito is not explicit as to, but Lowles disclose:
In accordance with a determination that a display suggested word setting is enabled, displaying one or more suggested character strings; in accordance with a determination that the display suggested word setting is disabled, forgoing to display the one or more suggested strings (see [0073, 0061, 0085]; where an active suggestion setting is either enabled (e.g., showing suggested character strings) or disabled (e.g., not showing suggested characters strings) such that when enabled the suggested character strings may be selected; see also Rainsito for display of suggested character strings). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the known techniques of Lowles to that of Rainsito claims to predictably give greater control to the user over the suggested word function, by enabling a manual activation or deactivation of the feature.
Regarding claim 3, the rejection of claim 2 is incorporated herein. Rainsito further disclose:
the second area is adjacent to the sequence of characters in the first area (see Fig. 11-12; second area 110 is adjacent to sequence 104 in area 102)
Regarding claim 4, the rejection of claim 2 is incorporated herein. Rainsito further disclose:
the one or more programs further including instructions for: in response to receiving the input and in accordance with a determination that the input corresponds to a key associated with a delimiter:  maintaining display of the sequence of characters corresponding to the set of one or more inputs; and ceasing to display the one or more suggested character strings in the second area on the display (see Fig. 11-12; where delimiter is Ldyn (spacebar); such that the input (touch on display) at Ldyn, corresponding to suggested character strings, maintaining the sequence of characters and ceasing to display suggested character strings 132/133)
Regarding claim 5, the rejection of claim 4 is incorporated herein. Rainsito further disclose: wherein the key associated with the delimiter is a space bar (see Fig. 11, 12; where Ldyn is spacebar).
Regarding claims 7-10, 12-15, claims 7-10 and 12-15 are rejected under the same rationale as claims 2-5 and 2-5, respectively.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-5, 7-10, 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9.086.802. Although the claims at issue are not identical, they are not patentably distinct from each other because cover essentially the same subject matter, as shown below:
Claims 2-5, 7-10 and 12-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9.086.802 in view of Lowles (US 2005.0246365).

Instant application 17/385.547
Patent 9.086.802
Claim 2:
An electronic device, comprising: a touch-sensitive surface; a display; one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: receiving, via the touch-sensitive surface, a set of one or more inputs; displaying, in a first area of the display, a sequence of characters corresponding to the set of one or more inputs; determining one or more suggested character strings based on the sequence of characters; displaying, in the second area of the display, the one or more suggested character strings based on the sequence of characters; receiving, via the touch-sensitive surface, a input; in response to receiving the input and in accordance with a determination that the input corresponds to selection of the one or more suggested character strings: maintaining display of the sequence of characters corresponding to the set of one or more inputs; and ceasing to display the one or more suggested character strings in the second area on the display; 
3. (New) The electronic device of claim 2, wherein the second area is adjacent to the sequence of characters in the first area.

4. (New) The electronic device of claim 2 the one or more programs further including instructions for:in response to receiving the input and in accordance with a determination that the input corresponds to a key associated with a delimiter: maintaining display of the sequence of characters corresponding to the set of one or more inputs; and ceasing to display the one or more suggested character strings in the second area on the display.

5. (New) The electronic device of claim 4, wherein the key associated with the delimiter is a space bar

Claim 3:
A portable electronic device, comprising: a touch screen display; one or more processors; memory; and one or more programs stored in the memory, wherein the one or more programs are configured to be executed by the one or more processors, the one or more programs including instructions for: displaying a current character string being input by a user with a soft keyboard in a first area of the touch screen display; displaying a suggested replacement complete word for the current character string in a second area of the touch screen display, wherein the second area includes a suggestion rejection icon adjacent to the suggested replacement complete word; replacing the current character string in the first area with the suggested replacement complete word in response to detecting user activation of a key on the soft keyboard associated with a delimiter; and keeping the current character string in the first area, without replacing the current character string in the first area with the suggested replacement complete word, and ceasing to display the suggested replacement complete word and the suggestion rejection icon in response to detecting a finger gesture on the suggested replacement complete word displayed in the 3 va-438307 Application No.: 13/559,495 Docket No.: 106842085610 (P4164USD1) second area
Claim 7-10
Claim 2
Claim 12-15
Claim 1


While the ‘802 claims are not explicit as to, but Lowles disclose:
	in accordance with a determination that a display suggested word setting is enabled displaying one or more suggested character strings;  and in accordance with a determination that the display suggested word setting is disabled forgoing to display the one or more suggested character strings (see [0073, 0061, 0085]; where an active suggestion setting is either enabled (e.g., showing suggested character strings) or disabled (e.g., not showing suggested characters strings) such that when enabled the suggested character strings may be selected). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the known techniques of Lowles to that of the ‘802 claims to predictably give greater control to the user over the suggested word function, by enabling a manual activation or deactivation of the feature.

Allowable Subject Matter
Claims 6, 11, and 16 may be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/               Primary Examiner, Art Unit 2621